DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 11/11/2020 has not been fully considered as the second NPL reference “Structural Controls on the Stimulated Rock Volume” is not legible.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 17 reference sign 200 as referenced in [0099].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term FracMan, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
SRV is defined differently in [0003] and [0004], as well as [0043], [0088], and [0089]. The use of SRV throughout the specification is then unclear.
[0053] line 2 "model height for model" should be "model height for a model".
 [0063] line 2 "laws" should be "logs".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2017/0315266 A1) in view of Shaw (US 2006/0129366 A1).
Regarding independent claim 1, Myers teaches a method of forming a model of stress conditions in a stimulated reservoir volume in a region of interest of a subsurface reservoir formation for propagation of hydraulic fractures from an injection well in the region of interest of a subsurface reservoir for production of hydrocarbons from the subsurface reservoir, the method comprising the steps of ([0002] "Specifically, the disclosure relates to methods and systems for predicting fractures in subsurface regions and modeling the fractures in subsurface regions. In particular, the methods and systems may predict and model natural fractures and damage localization in the subsurface region at different scales. The resulting enhanced subsurface models may then be used for geomechanical simulations and/or reservoir simulations, which are used for hydrocarbon operations, such as hydrocarbon exploration, development, and/or production."): providing mechanical properties and boundary conditions data of the subsurface reservoir to a data processing system (Fig. 1 # 104 "Obtain initial conditions and boundary conditions for the global model"); processing the provided mechanical properties and boundary conditions data in the data processing system to form the model of stress conditions in the stimulated reservoir volume of the region of interest, the processing comprising ([0056] "In hydrocarbon operations, a subsurface model is created in a physical space or domain to represent the subsurface region. The subsurface model is a computerized representation of a subsurface region based on geophysical and geological observations made on and below the surface of the Earth. The subsurface model may be a numerical equivalent of a geological map (e.g., a two-dimensional geological map or a three-dimensional geological map) complemented by a description of physical quantities in the domain of interest."): forming a background geomechanical model of the region of interest, the background geomechanical model comprising a three dimensional grid of cells representing mechanical properties and boundary conditions over the extent of the region of interest in the subsurface reservoir formation ([0066] "Construction of a subsurface model, such as a global model, is typically a multistep process. Initially, a structural model or structural framework is created to include objects (e.g., surfaces, such as faults, horizons, and if necessary, additional surfaces that bound the area of interest for the model). The different objects define closed volumes, which may be referred to as zones, subvolumes, structural blocks, compartments, and/or containers. Then, a plurality of regions is meshed or partitioned into subvolumes (e.g., cells, mesh elements or voxels) defined by a mesh (e.g., a 3-D mesh or 3-D grid). Once the partitioning is performed, properties are assigned to objects (e.g., transmissibility) and individual subvolumes (e.g., rock type, porosity, permeability, rock compressibility, or oil saturation). The objects (e.g., surfaces) are represented as meshes, while the cells form a mesh."); forming a stress perturbation model of the region of interest ([0102] "FIGS. 7A to 7D are exemplary diagrams 700, 720, 740, and 760 of the application of the present techniques in accordance with embodiments of the present techniques. In the exemplary diagrams 700, 720, 740, and 760, one of the layers from the global model is shown at progressively greater total strain in diagrams 704, 724, 744, and 764"), the stress perturbation model comprising a plurality of faults and a plurality of folds that contribute to a stress pattern for a candidate location of the stimulated reservoir volume in the region of interest ([0073] "Boundary conditions could change over the execution time of the global mechanical model, for example a lateral contractional strain applied at one time in the time step may change due to an extensional strain during a later time step. By way of example, the subsurface region of interest may also be defined by defining site-specific data relating to the natural fracture prediction. The subsurface region may be defined in its final deformed geometry or in its restored and/or undeformed state in geomechanical modeling. The results may include data about the structural components, such as folds, faults, stacks of heterolithic layers, and mega and/or regional fracture sets, to name a few non-limiting examples. The site-specific data used in the global deformation may include, but is not limited to, formation parameters obtained from logging information and well testing, as well as 2D-3D seismic profiles, core tests, and outcrop observations."); determining, using the formed stress perturbation model and a stress grid of the formed background geomechanical model, a measure of total stress at the candidate location for the stimulated reservoir volume in the region of interest ([0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model."); forming a model of stimulated rock volume around the injection well for candidate location for the stimulated rock volume ([0074] " Once the global deformations are performed, subregions are identified and local deformations of local models representing the subregions are performed, as shown in blocks 108 to 116. " [0063] "The fracture network scenarios may be used as input to a numerical pressure simulation, which solves for subsurface flow potential (e.g. fracture permeability) of the local model fracture network and these solutions can be used in hydrocarbon operations, such as determining well locations,[...]"); and determining three-dimensional stress conditions in a selected location for the stimulated rock volume model using the measure of total stress ([0039] " A geomechanical simulation may involve performing by execution of a geomechanical simulator computer program on a processor, which computes displacement, strain, stress, shear, slip, and/or energy release of the rock as a function of time and space in response to boundary conditions, such as displacements, tractions, or heat or fluid pressures applied to a geomechanical model with specified initial conditions." [0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model.").
Myers does not explicitly teach determining stress tensors for the individual grid cells of the formed background geomechanical model of the region of interest.
Shaw does teach determining stress tensors for the individual grid cells of the formed background geomechanical model of the region of interest ([Abstract] "A method for conducting a stress calculation is disclosed adapted for modeling a set of stresses and displacements in a reservoir, the method comprising: (a) building a reservoir model over a region of interest by gridding the region of interest, the grid being comprised of one or more cells and having nodes, each cell having a cell center; (b) interpolating unknown rock displacements in the region of interest from cell centers to grid nodes; (c) integrating over each cell to form a discrete system of equations; and (d) using the discrete system of equations to model the stresses and displacements in the reservoir." [0038] "These equations are coupled to the reservoir flow equations by a pressure term in the stress tensor. ").
Myers and Shaw are analogous because they are from the “same field of endeavor” geo-modelling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Myers and Shaw before him or her, to modify Myers to include a stress grid or mesh as taught by Shaw.
The suggestion/motivation for doing so would have been Shaw [0122] “The sparse system of linear equations is solved using the algebraic multigrid method SAMG (see Reference 11). Since the system is discretely elliptic, we expect this to be an efficient solution technique and to demonstrate mesh-independent convergence rates.”
 Regarding claim 2, Myers in view of Shaw teaches the method of claim 1, and Myers also teaches further comprising performing hydraulic fracturing of the stimulated reservoir volume for propagation of hydraulic fractures from the injection well for production of hydrocarbons from the subsurface reservoir ([0078] "At block 120, the simulation results and/or the deformation results may be utilized to perform hydrocarbon operations. The hydrocarbon operations may include hydrocarbon exploration operations, development operations, and/or production operations." "As another example, the simulation results and/or the deformation results may be used to adjust hydrocarbon production operations, such as installing or modifying a well or completion, modifying or adjusting drilling operations, decreasing or increasing well penetration into one or more fractures, and/or to installing or modifying a production facility. The production facility may include one or more units to process and manage the flow of production fluids, such as hydrocarbons and/or water, from the formation.").
Regarding claim 3, Myers in view of Shaw teaches the method of claim 1, and Myers also teaches further comprising forming an output image of the determined three-dimensional stress conditions in the formed stimulated rock volume model ([0077] "At block 116, the deformation results may be output. Outputting the deformation results may include storing the deformation results in memory and/or displaying the deformation results. For example, outputting of the deformation results may include displaying deformation results on a monitor and/or storing the deformation results in memory of a computer system." The output of the data via a monitor is an image.).
Regarding claim 4, Myers in view of Shaw teaches the method of claim 1, and Myers also teaches further comprising storing in the data processing system the determined three-dimensional stress conditions in the formed stimulated rock volume model ([0077] "At block 116, the deformation results may be output. Outputting the deformation results may include storing the deformation results in memory and/or displaying the deformation results. For example, outputting of the deformation results may include displaying deformation results on a monitor and/or storing the deformation results in memory of a computer system.").
Regarding claim 5, Myers in view of Shaw teaches the method of claim 1, but Myers does not explicitly teach wherein the measure of total stress comprises a three-dimensional stress grid.
Shaw teaches wherein the measure of total stress comprises a three-dimensional stress grid (Fig. 8 and [0016] FIG. 8 illustrates an example of a typical output display generated by the "Eclipse" simulator software of FIG. 6 which is displayed on the 3D viewer of FIG. 6;).
Regarding claim 6, Myers in view of Shaw teaches the method of claim 1, and Myers also teaches wherein determining, using the formed stress perturbation model and the stress grid of the formed background geomechanical model, a measure of total stress at the candidate location for the stimulated reservoir volume in the region of interest comprises using elastic superposition to combine perturbation stress from the formed stress perturbation model to the stress grid of the formed background geomechanical model ([0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model." e2 shows elastic superposition by summing the individual stressed into the total stress. A linear elastic model is needed for superposition to apply and is taught in [0120] "In a fourth step of creation of the multi-layer model, material constitutive relationships may be assigned for each layer in the model to capture how stresses change in response to the deformation. Constitutive relationships define how materials respond once a load is applied, or relate the deformation to the load, as is known to those skilled in the art. Examples of such constitutive models may include linear elastic models or Cam Clay models.").
Regarding claim 7, Myers in view of Shaw teaches the method of claim 1, and Myers also teaches wherein the formed background geomechanical model is formed at a first geologic scale and the formed stress perturbation model is formed at a second geologic scale, wherein the first geologic scale is different than the second geologic scale ([0012] " The methods may comprise: obtaining a global model representing a subsurface region; simulating deformations of the global model to generate global deformation results; obtaining one or more local models, wherein each of the one or more local models are associated with a subregion in the global model;").

Regarding independent claim 8, Myers teaches a data storage device having stored in a non-transitory computer readable medium computer operable instructions for causing a data processing system to form a model of stress conditions in a stimulated reservoir volume in a region of interest of a subsurface reservoir formation for propagation of hydraulic fractures from an injection well in the region of interest of a subsurface reservoir for production of hydrocarbons from the subsurface reservoir, the instructions stored in the data storage device causing the data processing system to perform the following operations: (0141] Embodiments of the present techniques also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer (e.g., one or more sets of instructions). Such a computer program may be stored in a computer readable medium. A computer-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, but not limited to, a computer-readable (e.g., machine-readable) medium includes a machine (e.g., a computer) readable storage medium (e.g., read only memory (“ROM”), random access memory (“RAM”), magnetic disk storage media, optical storage media, flash memory devices, etc.), and a machine (e.g., computer) readable transmission medium (electrical, optical, acoustical or other form of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.). [0142] Furthermore, as will be apparent to one of ordinary skill in the relevant art, the modules, features, attributes, methodologies, and other aspects of the invention can be implemented as software, hardware, firmware or any combination of the three. Of course, wherever a component of the present invention is implemented as software, the component can be implemented as a standalone program, as part of a larger program, as a plurality of separate programs, as a statically or dynamically linked library, as a kernel loadable module, as a device driver, and/or in every and any other way known now or in the future to those of skill in the art of computer programming. Additionally, the present invention is in no way limited to implementation in any specific operating system or environment.) forming a background geomechanical model of the region of interest, the background geomechanical model comprising a three dimensional grid of cells representing mechanical properties and boundary conditions over the extent of the region of interest in the subsurface reservoir formation ([0066] "Construction of a subsurface model, such as a global model, is typically a multistep process. Initially, a structural model or structural framework is created to include objects (e.g., surfaces, such as faults, horizons, and if necessary, additional surfaces that bound the area of interest for the model). The different objects define closed volumes, which may be referred to as zones, subvolumes, structural blocks, compartments, and/or containers. Then, a plurality of regions is meshed or partitioned into subvolumes (e.g., cells, mesh elements or voxels) defined by a mesh (e.g., a 3-D mesh or 3-D grid). Once the partitioning is performed, properties are assigned to objects (e.g., transmissibility) and individual subvolumes (e.g., rock type, porosity, permeability, rock compressibility, or oil saturation). The objects (e.g., surfaces) are represented as meshes, while the cells form a mesh."); forming a stress perturbation model of the region of interest ([0102] "FIGS. 7A to 7D are exemplary diagrams 700, 720, 740, and 760 of the application of the present techniques in accordance with embodiments of the present techniques. In the exemplary diagrams 700, 720, 740, and 760, one of the layers from the global model is shown at progressively greater total strain in diagrams 704, 724, 744, and 764"), the stress perturbation model comprising a plurality of faults and a plurality of folds that contribute to a stress pattern for a candidate location of the stimulated reservoir volume in the region of interest ([0073] "Boundary conditions could change over the execution time of the global mechanical model, for example a lateral contractional strain applied at one time in the time step may change due to an extensional strain during a later time step. By way of example, the subsurface region of interest may also be defined by defining site-specific data relating to the natural fracture prediction. The subsurface region may be defined in its final deformed geometry or in its restored and/or undeformed state in geomechanical modeling. The results may include data about the structural components, such as folds, faults, stacks of heterolithic layers, and mega and/or regional fracture sets, to name a few non-limiting examples. The site-specific data used in the global deformation may include, but is not limited to, formation parameters obtained from logging information and well testing, as well as 2D-3D seismic profiles, core tests, and outcrop observations."); determining, using the formed stress perturbation model and a stress grid of the formed background geomechanical model, a measure of total stress at the candidate location for the stimulated reservoir volume in the region of interest ([0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model."); forming a model of stimulated rock volume around the injection well for candidate location for the stimulated rock volume ([0074] " Once the global deformations are performed, subregions are identified and local deformations of local models representing the subregions are performed, as shown in blocks 108 to 116. " [0063] "The fracture network scenarios may be used as input to a numerical pressure simulation, which solves for subsurface flow potential (e.g. fracture permeability) of the local model fracture network and these solutions can be used in hydrocarbon operations, such as determining well locations,[...]"); and determining three-dimensional stress conditions in a selected location for the stimulated rock volume model using the measure of total stress ([0039] " A geomechanical simulation may involve performing by execution of a geomechanical simulator computer program on a processor, which computes displacement, strain, stress, shear, slip, and/or energy release of the rock as a function of time and space in response to boundary conditions, such as displacements, tractions, or heat or fluid pressures applied to a geomechanical model with specified initial conditions." [0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model.").
Myers does not explicitly teach determining stress tensors for the individual grid cells of the formed background geomechanical model of the region of interest.
Shaw does teach determining stress tensors for the individual grid cells of the formed background geomechanical model of the region of interest ([Abstract] "A method for conducting a stress calculation is disclosed adapted for modeling a set of stresses and displacements in a reservoir, the method comprising: (a) building a reservoir model over a region of interest by gridding the region of interest, the grid being comprised of one or more cells and having nodes, each cell having a cell center; (b) interpolating unknown rock displacements in the region of interest from cell centers to grid nodes; (c) integrating over each cell to form a discrete system of equations; and (d) using the discrete system of equations to model the stresses and displacements in the reservoir." [0038] "These equations are coupled to the reservoir flow equations by a pressure term in the stress tensor. ").
Myers and Shaw are analogous because they are from the “same field of endeavor” geo-modelling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Myers and Shaw before him or her, to modify Myers to include a stress grid or mesh as taught by Shaw.
The suggestion/motivation for doing so would have been Shaw [0122] “The sparse system of linear equations is solved using the algebraic multigrid method SAMG (see Reference 11). Since the system is discretely elliptic, we expect this to be an efficient solution technique and to demonstrate mesh-independent convergence rates.”
Regarding claim 9, Myers in view of Shaw teaches the data storage device of claim 8, and Myers also teaches the operations further comprising forming an output image of the determined three-dimensional stress conditions in the formed stimulated rock volume model ([0077] "At block 116, the deformation results may be output. Outputting the deformation results may include storing the deformation results in memory and/or displaying the deformation results. For example, outputting of the deformation results may include displaying deformation results on a monitor and/or storing the deformation results in memory of a computer system." The output of the data via a monitor is an image.).
Regarding claim 10, Myers in view of Shaw teaches the data storage device of claim 8, and Myers also teaches the operations further comprising storing in the data processing system the determined three-dimensional stress conditions in the formed stimulated rock volume model ([0077] "At block 116, the deformation results may be output. Outputting the deformation results may include storing the deformation results in memory and/or displaying the deformation results. For example, outputting of the deformation results may include displaying deformation results on a monitor and/or storing the deformation results in memory of a computer system.").
Regarding claim 11, Myers in view of Shaw teaches the data storage device of claim 8, but  Myers does not explicitly teach wherein the measure of total stress comprises a three- dimensional stress grid. 
Shaw teaches wherein the measure of total stress comprises a three-dimensional stress grid (Fig. 8 and [0016] FIG. 8 illustrates an example of a typical output display generated by the "Eclipse" simulator software of FIG. 6 which is displayed on the 3D viewer of FIG. 6;).
Regarding claim 12, Myers in view of Shaw teaches the data storage device of claim 8, and Myers also teaches wherein determining, using the formed stress perturbation model and the stress grid of the formed background geomechanical model, a measure of total stress at the candidate location for the stimulated reservoir volume in the region of interest comprises using elastic superposition to combine perturbation stress from the formed stress perturbation model to the stress grid of the formed background geomechanical model ([0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model." e2 shows elastic superposition by summing the individual stressed into the total stress. A linear elastic model is needed for superposition to apply and is taught in [0120] "In a fourth step of creation of the multi-layer model, material constitutive relationships may be assigned for each layer in the model to capture how stresses change in response to the deformation. Constitutive relationships define how materials respond once a load is applied, or relate the deformation to the load, as is known to those skilled in the art. Examples of such constitutive models may include linear elastic models or Cam Clay models.").
Regarding claim 13, Myers in view of Shaw teaches the data storage device of claim 8, and Myers also teaches wherein the formed background geomechanical model is formed at a first geologic scale and the formed stress perturbation model is formed at a second geologic scale, wherein the first geologic scale is different than the second geologic scale ([0012] " The methods may comprise: obtaining a global model representing a subsurface region; simulating deformations of the global model to generate global deformation results; obtaining one or more local models, wherein each of the one or more local models are associated with a subregion in the global model;").
Regarding claim 14, Myers in view of Shaw teaches the data storage device of claim 8, and Myers also teaches comprising providing the three-dimensional stress conditions to a reservoir production simulation (Fig. 1 #118 “Optionally, perform simulation based on deformation results”).

Regarding independent claim 15, Myers teaches a data processing system for forming a model of stress conditions in a stimulated reservoir volume in a region of interest of a subsurface reservoir formation for propagation of hydraulic fractures from an injection well in the region of interest of a subsurface reservoir for production of hydrocarbons from the subsurface reservoir, comprising: a processor; and a non-transitory memory having program code stored thereon, the program code comprising instructions that cause the processor to perform operations comprising: (0141] Embodiments of the present techniques also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer (e.g., one or more sets of instructions). Such a computer program may be stored in a computer readable medium. A computer-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, but not limited to, a computer-readable (e.g., machine-readable) medium includes a machine (e.g., a computer) readable storage medium (e.g., read only memory (“ROM”), random access memory (“RAM”), magnetic disk storage media, optical storage media, flash memory devices, etc.), and a machine (e.g., computer) readable transmission medium (electrical, optical, acoustical or other form of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.). [0142] Furthermore, as will be apparent to one of ordinary skill in the relevant art, the modules, features, attributes, methodologies, and other aspects of the invention can be implemented as software, hardware, firmware or any combination of the three. Of course, wherever a component of the present invention is implemented as software, the component can be implemented as a standalone program, as part of a larger program, as a plurality of separate programs, as a statically or dynamically linked library, as a kernel loadable module, as a device driver, and/or in every and any other way known now or in the future to those of skill in the art of computer programming. Additionally, the present invention is in no way limited to implementation in any specific operating system or environment.) forming a background geomechanical model of the region of interest, the background geomechanical model comprising a three dimensional grid of cells representing mechanical properties and boundary conditions over the extent of the region of interest in the subsurface reservoir formation ([0066] "Construction of a subsurface model, such as a global model, is typically a multistep process. Initially, a structural model or structural framework is created to include objects (e.g., surfaces, such as faults, horizons, and if necessary, additional surfaces that bound the area of interest for the model). The different objects define closed volumes, which may be referred to as zones, subvolumes, structural blocks, compartments, and/or containers. Then, a plurality of regions is meshed or partitioned into subvolumes (e.g., cells, mesh elements or voxels) defined by a mesh (e.g., a 3-D mesh or 3-D grid). Once the partitioning is performed, properties are assigned to objects (e.g., transmissibility) and individual subvolumes (e.g., rock type, porosity, permeability, rock compressibility, or oil saturation). The objects (e.g., surfaces) are represented as meshes, while the cells form a mesh."); forming a stress perturbation model of the region of interest ([0102] "FIGS. 7A to 7D are exemplary diagrams 700, 720, 740, and 760 of the application of the present techniques in accordance with embodiments of the present techniques. In the exemplary diagrams 700, 720, 740, and 760, one of the layers from the global model is shown at progressively greater total strain in diagrams 704, 724, 744, and 764"), the stress perturbation model comprising a plurality of faults and a plurality of folds that contribute to a stress pattern for a candidate location of the stimulated reservoir volume in the region of interest ([0073] "Boundary conditions could change over the execution time of the global mechanical model, for example a lateral contractional strain applied at one time in the time step may change due to an extensional strain during a later time step. By way of example, the subsurface region of interest may also be defined by defining site-specific data relating to the natural fracture prediction. The subsurface region may be defined in its final deformed geometry or in its restored and/or undeformed state in geomechanical modeling. The results may include data about the structural components, such as folds, faults, stacks of heterolithic layers, and mega and/or regional fracture sets, to name a few non-limiting examples. The site-specific data used in the global deformation may include, but is not limited to, formation parameters obtained from logging information and well testing, as well as 2D-3D seismic profiles, core tests, and outcrop observations."); determining, using the formed stress perturbation model and a stress grid of the formed background geomechanical model, a measure of total stress at the candidate location for the stimulated reservoir volume in the region of interest ([0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model."); forming a model of stimulated rock volume around the injection well for candidate location for the stimulated rock volume ([0074] " Once the global deformations are performed, subregions are identified and local deformations of local models representing the subregions are performed, as shown in blocks 108 to 116. " [0063] "The fracture network scenarios may be used as input to a numerical pressure simulation, which solves for subsurface flow potential (e.g. fracture permeability) of the local model fracture network and these solutions can be used in hydrocarbon operations, such as determining well locations,[...]"); and determining three-dimensional stress conditions in a selected location for the stimulated rock volume model using the measure of total stress ([0039] " A geomechanical simulation may involve performing by execution of a geomechanical simulator computer program on a processor, which computes displacement, strain, stress, shear, slip, and/or energy release of the rock as a function of time and space in response to boundary conditions, such as displacements, tractions, or heat or fluid pressures applied to a geomechanical model with specified initial conditions." [0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model.").
Myers does not explicitly teach determining stress tensors for the individual grid cells of the formed background geomechanical model of the region of interest.
Shaw does teach determining stress tensors for the individual grid cells of the formed background geomechanical model of the region of interest ([Abstract] "A method for conducting a stress calculation is disclosed adapted for modeling a set of stresses and displacements in a reservoir, the method comprising: (a) building a reservoir model over a region of interest by gridding the region of interest, the grid being comprised of one or more cells and having nodes, each cell having a cell center; (b) interpolating unknown rock displacements in the region of interest from cell centers to grid nodes; (c) integrating over each cell to form a discrete system of equations; and (d) using the discrete system of equations to model the stresses and displacements in the reservoir." [0038] "These equations are coupled to the reservoir flow equations by a pressure term in the stress tensor. ").
Myers and Shaw are analogous because they are from the “same field of endeavor” geo-modelling.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Myers and Shaw before him or her, to modify Myers to include a stress grid or mesh as taught by Shaw.
The suggestion/motivation for doing so would have been Shaw [0122] “The sparse system of linear equations is solved using the algebraic multigrid method SAMG (see Reference 11). Since the system is discretely elliptic, we expect this to be an efficient solution technique and to demonstrate mesh-independent convergence rates.”
Regarding claim 16, Myers in view of Shaw teaches the data processing system of claim 15, and Myers also teaches the operations further comprising forming an output image of the determined three-dimensional stress conditions in the formed stimulated rock volume model ([0077] "At block 116, the deformation results may be output. Outputting the deformation results may include storing the deformation results in memory and/or displaying the deformation results. For example, outputting of the deformation results may include displaying deformation results on a monitor and/or storing the deformation results in memory of a computer system." The output of the data via a monitor is an image.).
Regarding claim 17, Myers in view of Shaw teaches the data processing system of claim 15, and Myers also teaches the operations further comprising storing in the data processing system the determined three-dimensional stress conditions in the formed stimulated rock volume model ([0077] "At block 116, the deformation results may be output. Outputting the deformation results may include storing the deformation results in memory and/or displaying the deformation results. For example, outputting of the deformation results may include displaying deformation results on a monitor and/or storing the deformation results in memory of a computer system.").
Regarding claim 18, Myers in view of Shaw teaches the data processing system of claim 15, but Myers does not explicitly teach wherein the measure of total stress comprises a three-dimensional stress grid.
Shaw teaches wherein the measure of total stress comprises a three-dimensional stress grid (Fig. 8 and [0016] FIG. 8 illustrates an example of a typical output display generated by the "Eclipse" simulator software of FIG. 6 which is displayed on the 3D viewer of FIG. 6;).
Regarding claim 19, Myers in view of Shaw teaches the data processing system of claim 15, and Myers also teaches wherein determining, using the formed stress perturbation model and the stress grid of the formed background geomechanical model, a measure of total stress at the candidate location for the stimulated reservoir volume in the region of interest comprises using elastic superposition to combine perturbation stress from the formed stress perturbation model to the stress grid of the formed background geomechanical model ([0125] (e2) and "In some embodiments where the multi-layer model is the local model, the stresses (except the effective stress) are determined from the global model. The effective stress is a function of rock deformation, which is further dependent on the displacement solution (or unknowns) of numerical model." e2 shows elastic superposition by summing the individual stressed into the total stress. A linear elastic model is needed for superposition to apply and is taught in [0120] "In a fourth step of creation of the multi-layer model, material constitutive relationships may be assigned for each layer in the model to capture how stresses change in response to the deformation. Constitutive relationships define how materials respond once a load is applied, or relate the deformation to the load, as is known to those skilled in the art. Examples of such constitutive models may include linear elastic models or Cam Clay models.").

Regarding claim 20, Myers in view of Shaw teaches the data processing system of claim 15, and Myers also teaches wherein the formed background geomechanical model is formed at a first geologic scale and the formed stress perturbation model is formed at a second geologic scale, wherein the first geologic scale is different than the second geologic scale ([0012] " The methods may comprise: obtaining a global model representing a subsurface region; simulating deformations of the global model to generate global deformation results; obtaining one or more local models, wherein each of the one or more local models are associated with a subregion in the global model;").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/           Supervisory Patent Examiner, Art Unit 2148